FILED
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA JAN 0 7 2021
SOUTHERN DIVISION

PETERA. MOORE, JR,
aye DIS TBIET couRT, EDNG.

No. _:21 ~afy- 1003- REV — DEP CLK

UNITED STATES OF AMERICA

 

 

)
)
v. ) CRIMINAL INFORMATION
ROSA STEPHANY WESLEY
The United States Attorney charges that:
Count One

Between on or about February 1, 2020 and on or about June 1, 2020, on Marine
Corps Base Camp Lejeune, in the Eastern District of North Carolina, and elsewhere,
the Defendant, ROSA STEPHANY WESLEY, did willfully and unlawfully receive,
conceal and retain stolen property of the United States, to wit: some amount of Meals
Ready to Eat (MRE’s), knowing the said property to be stolen and with the intent to
convert it to her use, such property having a value of less than $1,000.00, in violation
of Title 18, United States Code, Section 641.

Count Two

Between on or about February 1, 2020 and on or about June 1, 2020, on Marine
Corps Base Camp Lejeune, in the Eastern District of North Carolina, and elsewhere,
the Defendant, ROSA STEPHANY WESLEY, together with others known and
unknown, knowingly combined, conspired and agreed to willfully, and unlawfully
steal, and convert to their use, property of the United States, to wit, some amount of
Meals Ready to Eat (MRE’s), having an aggregate value of less than $1,000.00, in
violation of Title 18, United States Code, Section 641.

In furtherance of the conspiracy and to effect its objects, the conspirators

committed the following overt acts:

Case 7:21-mj-01003-RJ Document1 Filed 01/07/21 Page 1 of 2
a. transporting the property from MCB Camp Lejeune, NC to Centerville, VA;
b. storing the property in the residence of ROSA STEPHANY WESLEY;
c. marketing the property for sale on social media;
d. selling the property
and
e. providing compensation to co-conspirators.

All in violation of Title 18, United States Code, Section 371.

ROBERT J. HIGDON, JR.
United States Attorney

By: WH —_—_———

Garland W. Rowland
Special Assistant U.S. Attorney
Criminal] Division

Case 7:21-mj-01003-RJ Document1 Filed 01/07/21 Page 2 of 2
